Citation Nr: 0028541	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to July 
1963.  The Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas (the RO) granted service connection 
for asthma in February 1999 and assigned a 10 percent 
disability rating under 38 C.F.R. § 4.97, Diagnostic Code 
6602.  The veteran appealed the assignment of the 10 percent 
rating.  Subsequently, in May 1999, the RO increased the 
disability rating to 30 percent, effective from May 1998.  
The veteran continues his appeal for a higher initial rating.  

In May 1999, the veteran requested a personal hearing but 
withdrew his request in June 1999.

In December 1999, the veteran requested service connection 
for residuals of a right ear infection and for bilateral 
hearing loss disability.  These issues are referred to the RO 
for appropriate action.  


REMAND

The veteran's claims folder was transferred to the Board of 
Veterans' Appeals (Board) in June 1999.  In March 2000, the 
Board granted a motion by him to submit additional evidence.  
He subsequently submitted medical evidence which is pertinent 
to his claim.  He did not, however, sign a waiver of initial 
RO consideration of that evidence.  Therefore, remand for RO 
consideration of the evidence submitted directly to the Board 
is required.  38 C.F.R. §§ 19.9, 20.1304(c) (1999).  

In addition, the veteran indicated that there are additional 
outstanding recent records of medical treatment.  Those 
records must be obtained.  38 C.F.R. § 3.159 (1999).

In light of the veteran's assertion that his condition has 
become worse, moreover, a VA examination is warranted.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  VA has a duty 
to assist a veteran who submits a well-grounded claim.  38 
U.S.C.A. § 5107(a).  This duty includes, under appropriate 
circumstances, a duty to conduct a thorough and 
contemporaneous medical examination.  38 C.F.R. § 3.326 
(1999); Green v. Derwinski, 1 Vet.App. 121, 123 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet.App. 454 (1993).

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The  RO should contact the veteran 
and his representative and ascertain if 
the veteran has received any VA, 
private, military or other medical 
treatment which is not currently of 
record.  After securing appropriate 
consent from the veteran, the RO should 
then obtain these records and associate 
them with the  veteran's VA claims 
folder.  

2.  Thereafter, a VA pulmonary 
examination of the veteran should be 
conducted.  The claims folder and a copy 
of 38 C.F.R. § 4.97, Diagnostic Code 
6602 should be made available to the 
physician prior to the examination.  All 
pertinent tests and studies should be 
conducted, and the results thereof shall 
be reported and interpreted in detail by 
the examining physician.  The report of 
the examination, as well as all test 
results, should be associated with the 
veteran's VA claims folder.    

3.  Thereafter, the RO should 
readjudciate the veteran's claim in 
light of the evidence of record.  
Thereafter, to the extent, if any, that 
the RO's action remains adverse to the 
veteran, it shall issue him a 
Supplemental Statement of the Case. The 
veteran and his representative shall be 
accorded appropriate opportunity to 
respond.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to this 
matter.  The Board notes that RO compliance with this remand 
is not discretionary.  If the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


